Citation Nr: 0735856	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-25 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical treatment 
received at a non-VA medical facility commencing December 16, 
2004 to December 28, 2004.

ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied payment or reimbursement for unauthorized medical 
treatment from a non-VA facility from December 16, 2004 to 
December 28, 2004.  The RO issued a notice of the decision in 
February 2005, and the veteran timely filed a Notice of 
Disagreement (NOD) in April 2005.  Subsequently, in August 
2005 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  
  
a. Factual Background
A December 17, 2004 private medical report notes that the 
veteran was in route to New Orleans from Los Angeles via 
Phoenix when he developed excruciating lower left quadrant 
pain in the Phoenix airport.  Instead of boarding his 
connecting flight, the veteran called 911, and medics 
transported him to St. Luke's Hospital emergency room where 
he arrived "in somewhat stable condition with excruciating 
pain."  Upon admission the veteran "still was conversant, 
coherent and understood the situation."  He opted for 
surgery after the physician had informed him of the risks and 
alternatives.         

In his April 2005 NOD, the veteran expressed that the closest 
emergency facility from the airport was St. Luke's Hospital 
in Phoenix, Arizona.  The veteran recalled that his medical 
problem, a leaking aneurism in his main artery near pelvis, 
had caused blood loss and pain.  Medics took the veteran from 
the airport to the nearest emergency room at St. Luke's.  The 
veteran stated that he would not have survived the trip to 
the VA facility in Phoenix.  

As reflected in his August 2005 substantive appeal, the 
veteran indicated that his medical treatment constituted a 
"life or death situation," and that "any delay would have 
been fatal."  He conveyed that there was no known procedure 
to stabilize an arterial aneurism short of immediate surgery, 
and that his medical condition at that time could not have 
been stabilized and treated at a later time.  The veteran 
further opined that medics elected to transport him to the 
closest emergency facility, and that this decision was 
proper, as the veteran indicated that he was in no condition 
physically or mentally to make any decisions for himself.     

A February 2005 medical bill indicates that the veteran had 
been transported to St. Luke's Hospital by ambulance on 
December 16, 2004.  

February 2005, July 2005, and January 2006 Reports of Contact 
disclose that the veteran had received unauthorized emergency 
medical treatment for a non-service connected ruptured left 
iliac artery aneurism on December 17, 2004 to December 28, 
2004.  A physician indicated that a VA medical facility was 
in fact feasibly available at that time, and therefore, he 
denied the claim.          

b. Law & Regulations
According to 38 U.S.C.A. § 1703, VA can contract with a non-
VA medical facility to provide treatment for certain veterans 
"[w]hen [VA] facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are no capable of furnishing 
the care or service required. . . ."  38 U.S.C.A. § 1703(a); 
accord Cantu v. Principi, 19 Vet. App. 92, 98 (2004); 38 
C.F.R. § 17.52; see Tellex v. Principi, 15 Vet. App. 233, 237 
(2001).  The Court has acknowledged, however, that "in order 
for a veteran to be admitted to a non-VA facility at VA 
expense, such an admission must be authorized in advance by 
VA (or within 72 hours in the case of an emergency)."  
Cantu, supra; Tellex, supra, at 237, 239; Zimick v. West, 11 
Vet. App. 45, 51 (1998); accord 38 C.F.R. § 17.54(a).

In addition, according to 38 U.S.C.A. § 1725 VA may reimburse 
a veteran for the reasonable value of medical expenses 
incurred as a result of emergency treatment of a non-service 
connected disorder furnished by a non-VA medical facility.  
38 U.S.C.A. § 1725(a); 38 C.F.R. § 17.1002.  Congress enacted 
§ 1725 as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  In order 
for a veteran to be eligible for reimbursement under this 
Act, he must satisfy all of the following criteria:
 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.
 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);
 
(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); 
 
(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 
 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
 
(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
 
(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the provider; 
 
(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability). 

Failure to satisfy any of the criteria listed above precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).

c. Discussion
The Board determines that the record does not clearly 
establish whether a VA medical facility was "feasibly 
available" within the meaning of applicable statutes and 
regulations.  Specifically, while the veteran has maintained 
that a VA medical facility was not feasibly available and 
various physicians have indicated that such a facility was so 
available, the record contains no information as to the 
location of the nearest VA medical facility to the Sky Harbor 
airport from which medics transported the veteran in December 
2004.  Thus, the record as it stands does not contain 
sufficient information upon which the Board may decide this 
claim.  

In addition, the record does not reveal whether the veteran 
had received VA medical services within the 24 months prior 
to his December 16, 2004 emergency room visit, as would be 
required under 38 C.F.R. § 17.1002(e).  The AMC/RO must 
develop the record in this regard and further adjudicate the 
veteran's claim under all potentially applicable provisions, 
to include 38 U.S.C.A. §§ 1703, 1725 and 1728 and their 
respective implementing regulations.  Cf. Hupp v. Nicholson, 
21 Vet. App. 342, 355 (2007) (recognizing that "the Board is 
required to consider all relevant evidence of record and to 
consider and discuss in its decision all 'potentially 
applicable' provisions of law and regulation").  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in his 
possession that pertains to the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must develop the record 
with appropriate evidence to ascertain 
whether treatment at a VA medical 
facility was "feasibly available" in 
light of such factors as the relative 
distance between the Sky Harbor airport 
and the nearest VA medical facility.  

3. The AMC/RO must obtain all VA medical 
records reflecting medical care provided 
to the veteran, if any, dating from 
December 16, 2002 through December 16, 
2004 (i.e., 24 months before the December 
16, 2004 emergency room visit).  
																																																																																																																																																																																						
4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




